Case 0:19-cv-60231-WPD Document 1-1 Entered on FLSD Docket 01/28/2019 Page 1 of 1

IS 44 (Rev. 06/17) FLSD Revised 06/01/2017

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the

nited States in September 1974, is require

tor the use of the Clerk of Court for the purpose

of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
DEFENDANTS Fuel Life 1, LLC d/b/a Chevron

I. (a)

(b) County of Residence of First Listed Plaintiff
(ENCEPT IN US. PLAINTIFT CASES)

(c) Attorneys (firm Name, Address, and Telephone Number)

PLAINTIFFS Alexander Johnson

Broward

NOTE:

Attorneys (Known)

Scott R. Dinin, Esq.; Scott R Dinin, P.A.; 4200 NW 7th Avenue,
Miami, Florida 33127; tel 786-431-1333; cmail inbox@dininlaw.com

(d) Check County Where Action Arose:

O MIAMI. DADE

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFT CASES ONLY)

Broward

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

THE TRACT OF LAND INVOLVED.

O MONROE N BROWARD OJ PALM BEACH] DO MARTIN DO ST.LUCIE O INDIAN RIVER [) OKEECHOBEE O) HIGHLANDS

 

Il. BASIS OF JURISDICTION

OO | US. Government
Plainuitt
OO 2.) US. Government

Defendant

IV. NATURE OF SUIT

CONTRACT
(D110 Insurance
C120 Marine
(1 $30 Miller Act
0 140 Negotiable Instrument
(1 150 Recovery of Overpayment

& Enforcement of Judgment

(1151 Medicare Act

D0 152 Recovery of Defaulted
Student Loans
(Excl. Veterans)

(7 153 Recovery of Overpayment
of Veteran's Benefits

(2 160 Stockholders’ Suits

(C190 Other Contract

(0 198 Contract Product Liability

(1 196 Franchise

REAL PROPERTY
210 Land Condemnation
220 Foreclosure
230 Rem Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

OOooo0o

V. ORIGIN
VWI | Original
Proceeding

VI. RELATED/
RE-FILED CASE(S)

VII. CAUSE OF ACTION

VIII. REQUESTED IN

COMPLAINT:

2 Removed
from State
Court

v3

(O08. Government Nota Party)

O4

(Place an ON" in One Box Only) HE. CITIZENSHIP OF PRINCIPAL PARTIES (lace an ¢X” in One Box for Plaimiff)
(For Diversity Cases Only) and One Box for Defendant)

Federal Question PTF DEF PTF DEF

Citizen of This State oO 0 | Incorporated or Principal Place O4 4
of Business In This State
Diversity Citizen of Another State O2 OO 2 Incorporated and Principal Place Os 05
(indicate Citizenship of Parties in ttem HY of Business In Another State

Citizen or Subject ofa O03 0 3 Foreign Nation Os 06

lace an ON"

PERSONAL INJURY
(1310 Airplane
(1315 Airplane Product
Liability
(J 320 Assault, Libel &
Slander
(330 Federal Employers’
Liability
(2 340 Marine
(D345 Marine Product
Liability
(380 Motor Vehicle
(355 Motor Vehicle
Product Liability
CD 360 Other Personal
Injury
(362 Personal Injury -
Med. Malpractice
CIVIL RIGHTS
C440 Other Civil Rights
OC 441 Voting
(442 Employment
443 Houstig
O Sen tions
OO 445 Amer, w/Disabilities -
Employment
KK] 446 Amer. w/Disabilities -
Other
(0 448 Education

(Place an “Xin One Box Only)

3 Re-filed
QO (See VE
below)

oO 4

(See instructions): a) Re-filed Case

in One Box Only;
TORTS
PERSONAL INJURY

0 368 Personal Injury. -

Oo

O

Foreign Country

Click here jor: Nature of Suit Code Deseriptiens

FOREFEITURE/PENALTY
OJ 625 Drug Related Seizure
of Property 21 USC 881
Product Liability 0 690 Other
367 Health Care/
Pharmaceutical
Personal Injury
Product Liability
368 Asbestos Personal

Injury Product

Liability LABOR

PERSONAL PROPERTY [J 710 Fair Labor Standards

O
Oo
O

QO

PRISONER PETITIONS

O
Oo

O
QO
QO
QO
O
O

Reinstated (J

or

Reopened

JUDGE:

370 Other Fraud

37) Truth in Lending

380 Other Personal
Property Damage

385 Property Damage
Product Liability

Act
0 720 Labor/Memt. Relations
0 740 Railway Labor Act
0751 Faniily and Medical
Leave Act
J 790 Other Labor Litigation
(J 791 Empl. Ret. Inc,
Security Act
Habeas Corpus:
463 Alien Detainee
S10) Motions te
Sentence
Other:

Vacate

IMMIGRATION

0 462 Naturalization Application
C7 465 Other Immigration
Actions

$30 General

$35 Death Penalty

$40 Mandamus & Other
580 Civil Rights

555 Prison Condition
$60 Civil Detainee -
Conditions of
Confinement

C1 6 Multidistrict
Litigation
Transter

3 Transferred from
another district

(specify)

OYES @NO

BANKRUPTCY
(1 422 Appeal 28 USC 158
(1423 Withdrawal

28 USC 157

PROPERTY RIGHTS
C820 Copyrights
CO 830 Patent
oO 835 Patent — Abbreviated

New Drug Application

(2 840 Trademark

SOCIAL SECURITY
(1861 HIA (1395f1F)
[1 862 Black Lung (923)
[1 863 DIWC/DIWW (405(g))
(864 SSID Title XVI
(1865 RSI (405(2))

FEDERAL TAX SUITS
(J 870 Taxes (U.S. Plaintiff
or Detendant)
o 87) IRS-—Third Party 26
USC 7609

(J 7 Appeal to
District Judge
from Magistrate
Judgment

b) Related Cases OYES yi NO
DOCKET NUMBER:

DO ofFfH 000 OOOOOO OO

|

Os wae:

Multidistrict
Litigation Cs

irect

File

OTHER STATUTES

375 False Claims Act

376 Qui Tam (31 USC
3729 (a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking,

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions
891 Agricultural Acts

893 Environmental Matters
895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure

Act/Review or Appeal of

Agency Decision

950 Constitutionality of State
Statutes

Remanded from
Appellate Court

Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):

O

days estimated (for both sides to try entire case)

CHECK IF THIS IS A CLASS ACTION
UNDER FRCP. 23

DEMAND $

ABOVE INFORMATION 1S TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE

[L829

DATE

FOR OFFICE USE ONAY
RECEIPT #

f
AMOUNT

IFP

MONATURE OF FORNEY OF RECORD

42 USC Sections 12181-12189; Failure ‘to provide Closed captioning in television feature within gasoine pumps at Defendant's gasoline
sation, which is a place of public accommodation

LENGTH OF TRIAL via

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

>

JUDGE

MAG JUDGE

O Yes

ZINo
